DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitation "a source power" in Line 1.  For the purpose of examination, the stated recitation is interpreted to refer to a source powering the chamber of Claim 1. There is insufficient antecedent basis in Claim 8 for this limitation. Claim 8 fails to properly refer to a source powering the chamber of Claim 1. Examiner recommends: (1) replacing “a source power is” in Line 1 with “the chamber is powered by a source of” and (2) replacing “a bias power” in Lines 1 and 2 with “a power bias.”

Claim 9 recites the limitation "the bias power" in Line 1.  For the purpose of examination, the stated recitation  is interpreted to refer to a source powering the chamber of Claim 1. There is insufficient antecedent basis in Claim 9 for this limitation. Claim 9 fails to properly refer to a source powering the chamber of Claim 1. Examiner recommends replacing “bias power” in Line 1 with “power bias” after amending Claim 8 as stated above. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




    PNG
    media_image1.png
    633
    448
    media_image1.png
    Greyscale

Claims 1-3, 6-7, 10-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. WO Patent No. WO 2020/132281 A1.
Regarding Claim 1, Gu et al. WO ‘281 A1 teaches providing a substrate (102) with exposed (106) and unexposed regions (106A) of metal-oxo photoresist into a vacuum chamber [0100],(Figs. 1A, 1B, 2). The photopatterned resist is an EUV-sensitive metal and/or metal oxide containing photoresist which in one embodiment at [0028] is “SnOx (tin oxide)-based” and contains “some amount of C, H and O.” One having ordinary skill in the art would recognize at the time of filing that this formula includes  SnOC. The unexposed regions comprise a higher carbon concentration than the exposed regions. One having ordinary skill in the art would recognize at the time of filing that the exposure to Extreme Ultraviolet Light (EUV) reduces the carbon concentration of those exposed regions, necessarily leaving the unexposed regions to have higher carbon concentration as evidenced by Niibe, M., & Koida, K. (2009, May). Competitive reactions of carbon deposition and oxidation on the surface of Mo/Si multilayer mirrors by EUV irradiation. In Damage to VUV, EUV, and X-Ray Optics II (Vol. 7361, pp. 138-145). SPIE, “[C]arbon concentration decreased more at the irradiation center than at the non-irradiated area.” Applicant confirms in the instant Specification [0015] that the higher carbon concentration of the unexposed regions is due to a lack of exposure to EUV. It is therefore understood by one having ordinary skill in the art at the time of filing that patterning the metal oxo photoresist of Gu et al. WO ‘281 A1 provides a substrate wherein the unexposed regions comprise a higher carbon concentration than the exposed regions. In the processing chamber, a gas flows in and reacts with the unexposed regions to produce a volatile byproduct. [0016], [0077].

Regarding Claim 2, Gu et al. WO ‘281 A1 teaches the limitations as stated above and further teaches striking a plasma into the processing chamber at [0012].

Regarding Claim 3, Gu et al. WO ‘281 A1 teaches the limitations as stated above and further teaches the steps comprising a reactive gas comprising BCl3 [0007]. 

Regarding Claim 6, Gu et al. WO ‘281 A1 teaches the limitations as stated above and further teaches dry development in a thermal process that is without a plasma [0033]. 

Regarding Claim 7, Gu et al. WO ‘281 A1 teaches the limitations as stated above and further teaches a substrate temperature controlled in an embodiment between 50 and 120 °C [0045] and in a non-plasma process at 120 °C [0014]. As these temperatures overlap or lie wholly within the claimed range, it is anticipated.

Regarding Claim 10, Gu et al. WO ‘281 A1 teaches the limitations as stated above and further teaches dry development of a metal-oxo photoresist comprising SnOC [0028]. 

Regarding Claim 11, Gu et al. WO ‘281 A1 teaches the exposed regions comprising a cross-linked metal oxide network at [0030]. Gu et al. WO ‘281 A1 teaches that the unexposed regions comprise a metal oxide cluster at [0039]. One having ordinary skill in the art would understand at the time of filing that the unexposed regions comprise a metal oxide cluster on account of the deposition of photoresist. 

Regarding Claim 12, Gu et al. WO ‘281 A1 teaches all the limitations as stated above including purging plasma and processing gas from the chamber [0073]. 

Regarding Claim 15, Gu et al. WO ‘281 A1 teaches all the limitations as stated above including etching the substrate before removing the substrate from the plasma chamber [0008].

Regarding Claim 16, Gu et al. WO ‘281 A1 teaches all the limitations as stated above including a metal oxo resist comprising SnOC [0028]. One having ordinary skill in the art would understand at the time of filing that a tin-oxide based resist containing some amount of carbon is equal to a metal-oxo resist comprising SnOC.  

Regarding Claim 17, Gu et al. WO ‘281 A1 teaches all the limitations as stated above including exposing the metal oxo photoresist to EUV radiation [0097]. 





Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Gu et al. WO Patent No. WO 2020/132281 A1.

Regarding Claim 8, Gu et al. WO ‘281 A1 teaches a source power of up to about 500W in [0048]. As this range of wattage overlaps or lies wholly within the claimed range, it is prima facie obvious. Gu et al. WO ‘281 A1 further teaches at [0061, 0063, 0071] an RF bias power applied of about 50V. It would have been obvious at the time of filing to one having ordinary skill in the art to use 200W or less based upon the disclosure of less than 500W for source power and 50V applied for bias power. 

Regarding Claim 9, Gu et al. WO ‘281 A1 teaches pulsed power at [0048]. One having ordinary skill in the art would understand at the time of filing that pulsed power has a duty cycle between 0% and 100%. 

Claims 4-5, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. WO Patent No. 2020/132281 A1 in view of Babich et al. JP Patent No. 2020510994 A.
 
    PNG
    media_image2.png
    493
    756
    media_image2.png
    Greyscale

Babich et al. JP ‘994 A teaches selective etching of a substrate coated with tin oxide or other metal oxide material in a process comprising “providing a semiconductor substrate having an exposed layer of tin oxide; and (b) silicon (Si), a silicon-containing compound, a photoresist, carbon (C). A hydrogen-containing reactant selected from the group consisting of HBr, hydrocarbons, NH3, and H2O in the presence of a material selected from the group consisting of: carbon-containing materials, metals, metal oxides, and metal nitrides. Selectively etching tin oxide by exposing a semiconductor substrate to a plasma formed in a process gas to form tin hydride during etching [0025].” One having ordinary skill in the art at the time of filing would be motivated by a desire to set dry development and etchant parameters for the process disclosed in Gu et al. WO ‘281 A1, to seek the teachings of BABICH  ET AL. JP ‘994 A  . “In one implementation, a fluorine-based etch is used to selectively etch tungsten carbon in the presence of tin oxide. In one implementation, the etching method comprises flowing NF3 at a flow rate of 5-100 sccm, Cl2 at a flow rate of 5-500 sccm, and an inert gas (eg, argon and / or nitrogen) at a flow rate of 100-500 sccm. , Using a RF power of 100-1000 W (per 300 mm wafer) corresponding to a power density of 0.14-1.4 W / cm2 to form a plasma in the process gas. This etching can be performed with or without a substrate bias. For example, the substrate bias may be 0-100Vb, for example 10-100Vb. This process can be carried out at temperatures below 100 °C. and pressures of 10-100 mTorr [0077].” BABICH  ET AL. JP ‘994 A   further teaches at [0130] striking a plasma into a chamber (Figure 11.) and purging the plasma chamber by conducting the etching process in a chamber featuring a vacuum pump (440) which can be used to evacuate or purge the plasma chamber. 

Regarding Claim 4, modified Gu et al. WO ‘281 A1 teaches all the limitations as set forth above including a metal oxo photoresist comprising SnOC [0028]. Babich et al. JP ‘994 A  further teaches at [0057] that “a tin oxide can be selectively etched using a plasma formed in a process gas consisting essentially of HBr and an inert gas, such as a mixture of HBr, N2 and argon.” Therefore, it would have been obvious at the time of filing to one having ordinary skill in the art to mix a reactive gas comprising HBr with an inert gas in the process disclosed in Gu et al. WO ‘281 A1. 

Regarding Claim 5, modified Gu et al. WO ‘281 A1 teaches all the limitations as set forth above and Babich et al. JP ‘994 A  further teaches at [0077] an example of an etch process comprising Cl2, a reactive gas, and further comprising Ar, an inert gas. The ratio of flowrate of the inert gas to a flowrate of the reactive gas at one optional end of the ranges taught in Babich et al. JP ‘994 A  is 25:1. As this range overlaps or lies wholly within the claimed range, the claimed flowrate ratios are prima facie obvious to one having ordinary skill in the art at the time of filing.   

Regarding Claim 13, modified Gu et al. WO ‘281 A1 teaches all the limitations as set forth above and Babich et al. JP ‘994 A  further teaches at [0057] that “a tin oxide can be selectively etched using a plasma formed in a process gas consisting essentially of HBr and an inert gas, such as a mixture of HBr, N2 and argon.” Therefore, it would have been obvious at the time of filing to one having ordinary skill in the art to mix a reactive gas comprising HBr with an inert gas in the process disclosed in Gu et al. WO ‘281 A1. 

Regarding Claim 14, modified Gu et al. WO ‘281 A1 teaches all the limitations as set forth above and Babich et al. JP ‘994 A  further teaches at [0077] an example of an etch process comprising Cl2, a reactive gas, and further comprising Ar, an inert gas. The ratio of flowrate of the inert gas to a flowrate of the reactive gas at one optional end of the ranges taught in Babich et al. JP ‘994 A  is 25:1. As this range overlaps or lies wholly within the claimed range, the claimed flowrate ratios are prima facie obvious to one having ordinary skill in the art at the time of filing.   

Regarding Claim 18, modified Gu et al. WO ‘281 A1 teaches all the limitations as set forth above and Babich  et al. JP ‘994 A  further teaches at [0077] an example of an etch process comprising Cl2 and further comprising Ar.

Regarding claim 19, modified Gu et al. WO ‘281 A1 teaches all the limitations as set forth above and Babich et al. JP ‘994 A  further teaches at [0056] that the tin oxide layer can be unexposed and have an etch selectivity to exposed regions of 10:1 or greater [0045]. It would have been obvious to one having ordinary skill in the art at the time of filing that this etch selectivity could be conducted with the process disclosed in Gu et al. WO ‘281 A1. Further, the dry etch process of Gu et al. WO ‘281 A1 allows for etch selectivity to be controlled with simple modifications to the knobs controlling temperature, pressure, and gas flow [0035]. It would have been obvious at the time of filing to one having ordinary skill in the art to modify the conditions disclosed in [0030] to maximize etch selectivity above 10:1 based upon the disclosure at [0025].

Regarding Claim 20, modified Gu et al. WO ‘281 A1 teaches all the limitations as set forth above and Babich et al. JP ‘994 A  further teaches at [0077] an example of an etch process comprising Cl2, a reactive gas, and further comprising Ar, an inert gas. The ratio of flowrate of the inert gas to a flowrate of the reactive gas at one optional end of the ranges taught in Babich et al. JP ‘994 A  is 25:1. As this range overlaps or lies wholly within the claimed range, the claimed flowrate ratios are prima facie obvious to one having ordinary skill in the art at the time of filing.   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US PGPUB No. 2015/0056542 A1 teaches that metal oxo resist coated substrates can be dry developed with a reactive gas [0004].
US PGPUB No. 2017/0146909 A1 teaches EUV patterning processes for metal-oxide containing hardmasks [0023].
US PGPUB No. 2017/0261850 A1 teaches negative tone development of photosensitive inorganic oxo/hydroxo layers can be dry or wet etch developed [0061]. 
US PGPUB No. 2001/0008227 A1 teaches dry etching of a metal oxide (ITO) film underlayer [0023]. 
Krysak, Marie, et al. "Development of an inorganic nanoparticle photoresist for EUV, e-beam, and 193nm lithography." In Advances in Resist Materials and Processing Technology XXVIII (Vol. 7972, pp. 408-413). SPIE, 2011. (Year: 2011) teaches dry development of an inorganic nanoparticle photoresist. 
Cardineau, Brian, et al. "EUV resists based on tin-oxo clusters." In Advances in Patterning Materials and Processes XXXI (Vol. 9051, pp. 335-346). SPIE, 2014. (Year: 2014) teaches wet development of EUV organometallic resists based on tin-oxo clusters. 
Buitrago, Elizabeth, et al. "SnOx high-efficiency EUV interference lithography gratings towards the ultimate resolution in photolithography." Microelectronic Engineering 155 (2016): 44-49. (Year: 2016) teaches negative tone development of tin-oxide based resists. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAH S. SMOOT whose telephone number is (571)272-2634. The examiner can normally be reached M-F 8:30am - 5pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.S./Examiner, Art Unit 4162            	/DUANE SMITH/                                                          Supervisory Patent Examiner, Art Unit 1737